

117 S1663 IS: United States Postal Service Shipping Equity Act
U.S. Senate
2021-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1663IN THE SENATE OF THE UNITED STATESMay 17, 2021Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend title 18, United States Code, and title 39, United States Code, to provide the United States Postal Service the authority to mail alcoholic beverages, and for other purposes.1.Short titleThis Act may be cited as the United States Postal Service Shipping Equity Act.2.Shipping of alcoholic beverages(a)Mailability(1)Nonmailable articlesSection 1716(f) of title 18, United States Code, is amended by striking mails and inserting mails, except to the extent that the mailing is allowable under section 3001(p) of title 39.(2)Alcoholic beveragesSection 1154(a) of title 18, United States Code, is amended by inserting or, with respect to the mailing of alcoholic beverages to the extent allowed under section 3001(p) of title 39 after mechanical purposes.(b)RegulationsSection 3001 of title 39, United States Code, is amended by adding at the end the following:(p)Shipping of alcoholic beverages(1)In generalAlcoholic beverages shall be considered mailable if mailed—(A)by a covered entity in accordance with applicable regulations under paragraph (2); and(B)in accordance with the delivery requirements otherwise applicable to a privately carried shipment of an alcoholic beverage in the State, territory, or district of the United States where the addressee or duly authorized agent takes delivery.(2)RegulationsThe Postal Service shall prescribe such regulations as may be necessary to carry out this subsection, including regulations providing that—(A)the mailing shall be by a means established by the Postal Service to ensure direct delivery to the addressee or a duly authorized agent at a postal facility;(B)the addressee (and any duly authorized agent) shall be an individual at least 21 years of age, and shall present a valid, government-issued photo identification at the time of delivery;(C)the alcoholic beverage may not be for resale or other commercial purpose; and(D)the covered entity involved shall—(i)certify in writing to the satisfaction of the Postal Service, through a registration process administered by the Postal Service, that the mailing is not in violation of any provision of this subsection or regulation prescribed under this subsection; and(ii)provide any other information or affirmation that the Postal Service may require, including with respect to the prepayment of State alcoholic beverage taxes.(3)DefinitionsFor purposes of this subsection—(A)the term alcoholic beverage has the meaning given the term in section 203 of the Federal Alcohol Administration Act (27 U.S.C. 214); and(B)the term covered entity means an entity (including a winery, brewery, or beverage distilled spirits plant, or other wholesaler, distributer, importer, or retailer of alcoholic beverages) that has registered with, obtained a permit from, or obtained approval of a notice or an application from, the Secretary of the Treasury pursuant to—(i)the Federal Alcohol Administration Act (27 U.S.C. 201 et seq.); or(ii)chapter 51 of the Internal Revenue Code of 1986 (26 U.S.C. 5001 et seq.)..(c)Effective dateThe amendments made by this section shall take effect on the earlier of—(1)the date on which the United States Postal Service prescribes regulations under section 3001(p) of title 39, United States Code, as added by this section; or(2)the date that is 2 years after the date of enactment of this Act.(d)Relation to State, local, and Tribal laws(1)DefinitionsIn this subsection—(A)the term alcoholic beverage has the meaning given the term in section 203 of the Federal Alcohol Administration Act (27 U.S.C. 214);(B)the term Postal Service means the United States Postal Service; and(C)the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, and any other territory or possession of the United States.(2)No preemption of State, local, or Tribal laws prohibiting deliveries, shipments, or salesNothing in this section, the amendments made by this section, or any regulation promulgated under this section or the amendments made by this section, shall be construed to preempt, supersede, or otherwise limit or restrict any State, local, or Tribal law that prohibits or regulates the delivery, shipment, or sale of alcoholic beverages.(3)Liability of Postal Service(A)Cause of actionA State, local, or Tribal government may bring a civil action against the Postal Service in an appropriate district court of the United States for a violation of a law of the State, locality, or Indian Tribe, respectively, regarding the sale, mailing, transportation, or importation of alcoholic beverages.(B)LiabilityIn an action brought under subparagraph (A), the Postal Service—(i)except as provided in clause (ii), shall be liable in the same manner and to the same extent as a private individual under like circumstances; and(ii)shall not be liable for—(I)interest prior to judgment; or(II)punitive damages.